             Case 1:19-cv-05483-MKV Document 34 Filed 04/30/20 Page 1 of 1
                                             U.S. Department of Justice
    [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street
                                                         New York, New York 10007


                                                          April 29, 2020

    By ECF                                                                          USDC SDNY
    The Honorable Mary Kay Vykocil                                                  DOCUMENT
    United States District Court                                                    ELECTRONICALLY FILED
    Southern District of New York                                                   DOC #:
    500 Pearl Street                                                                DATE FILED: 4/30/2020
    New York, NY 10007

            Re:    American Civil Liberties Union Foundation v. United States Department of
                   Justice et al., No. 19 Civ. 5483 (MKV)

    Dear Judge Vyskocil:

            This Office represents the Government in the above-referenced case brought under the
    Freedom of Information Act (“FOIA”). I write respectfully on behalf of the parties to update the
    Court on the status of this case, as previously directed. See Dkt. No. 32. On March 31, 2020, the
    Government completed its processing and release of thousands of pages of records. The parties
    have been subsequently discussing in good faith Plaintiff’s concerns about the Government’s
    search and assertion of FOIA exemptions, in an effort to narrow the scope of, or avoid entirely,
    further litigation. While the parties have been working diligently, given the volume of records at
    issue, we respectfully request an additional 60 days to apprise the Court of either the resolution
    of this matter or the necessity of cross-motions for summary judgment. Should motion practice
    be required, the parties will proceed in compliance with Your Honor’s individual practices
    concerning the filing of such motions.

            We thank the Court for its consideration of this request.

                                                          Respectfully,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney

4/29/2020                                         By:     /s/ Stephen Cha-Kim
                                                          STEPHEN CHA-KIM
                                                          Assistant United States Attorney
                                                          (212) 637-2768
                                                          stephen.cha-kim@usdoj.gov

    cc: Counsel for Plaintiffs (by ECF)
